DETAILED ACTION
This communication is in response to the amendment/remarks filed 03 March 2021.
Claims 1, 4, 7, and 9-13 have been amended.
Claims 1-13 are currently pending.  
Claims 1-13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Regarding 35 USC § 101 (as it relates to claims 1-8 and 11), Examiner has fully considered Applicant’s arguments but does not find them persuasive. Applicant argues limitations that are not present in the claims. Remarks at 12 and 15.
Applicant argues that the claims are similar to example 46, livestock management. Remarks at 13. It is unclear what example claim is being referred to (example 46 has 4 claims). The recited language on page 13 of remarks relates to example claim 4 and additional language recited on page 14 of remarks relates to example claim 2.
The claims under examination are unlike example claim 4 because example claim 4 recites hardware only and no steps that could be considered abstract. Conversely, the claims under examination contain steps that fall into the mental processes grouping (similar to example claim 1). 
The claims under examination are unlike example claim 2 because example claim 2 recites a feed dispenser which is a piece of hardware outside of the central processor and is controlled by the processor to correct issues found through analysis of incoming data. Conversely, claims 1-8 and 11 under exanimation recite only a central processor performing all recited steps.
Regarding 35 USC § 102/103, Examiner has found prior art which teaches the amended 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
Regarding claims 1 and 11, the “generate an emotion value of the first object based on at least a part of the received first information” (or the like) step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor configured to” language (claim 1), the claim encompasses a user manually evaluating the received information to generate an emotion value.
Regarding claims 1 and 11, the “determine a bias value based on an average value of the plurality of emotion values” (or the like) step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor configured to” language (claim 1), the claim encompasses a user manually determining a bias value.
Regarding claims 1 and 11, the “determine the bias value is one of greater or less than a threshold” (or the like) step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor configured to” language (claim 1), the claim encompasses a user manually determining if a value is above or below a threshold.
Dependent claims 2-8 further limit the abstract idea. They do not take the claims out of the mental process grouping.
The claims recite a mental process, an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. 
Claim 1 recites the additional element of a processor and includes no more than mere instructions to apply the exception using the generic controller. The processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-8 do not recite any additional elements beyond those recited in claim 1.
Claim 11 does not recite any additional elements.
Additionally, the step of “receive first information” is mere data gathering. The steps of controlling a movement is post solution activity. These steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application. See 2106.05(g).
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an 
The insignificant extra-solution step of “receiving information related to a positive interaction” is routine, conventional, and well understood activity (see MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network).
Controlling a movement is routine, conventional, and well understood activity (see MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0140497 (“Ripa”) in view of U.S. 2015/0206011 (“Jerauld”).

Regarding Claims 1 and 11, Ripa teaches an information processing system, comprising: 
a processor configured to: receive information acquired by at least one sensing device associated with one of a first object or a second object, wherein the information is related to positive interactions between the first object and the second object (See “In first object] and a customer [second object], whether the agent or the customer is speaking, or if both are speaking at the same time (i.e., "talkover"). … In certain embodiments, voice analysis, including emotion analysis and word/phrase detection, is performed for an agent when voice activity is detected on the agent side of a call channel. Similarly, voice analysis, including emotion analysis and word/phrase detection, may not be performed for a customer until voice activity is detected on the customer side of a call channel” in ¶ 0054, “When voice activity (e.g., on left and right channels) is detected by VAD module 154, emotion analysis engine module 156 and word/phrase detection engine module 158 may be activated” in ¶ 0055, and Fig. 8 showing a variety of tracked emotions resulting from interactions, some positive, some negative, and some neutral.); and 
generate a plurality of emotion values of the first object based on at least a part of the received information related to the positive interactions (See “Emotion analysis engine module 156 may be used to generate emotion analysis data, including emotion scores for agents and customers, in real-time. The emotion scores may be directly correlated to emotion levels of the agents and customers (e.g., for the emotion of anger, a high emotion score may be generated when emotion analysis engine module 156 determines that an agent or customer is very angry)” in ¶ 0056.);
determine a bias value based on an average value of the plurality of emotion values over a period of time (See “In some embodiments, the agent side and customer side of all calls may be scored, and a running event average may be maintained for the agent side and customer side of all calls. The event averages may be used to evaluate agent performance” in ¶ 0085 wherein calculation of a running event average requires a period of time. See also 
determine the bias value is one of greater than or less than a threshold (See “FIGS. 2A-3 relate to the configuring and setting up of an emotion analysis engine to determine emotion scores and visual representations of such scores. … Table 200 includes fields for a window size 202, an emotion score threshold value 204, a yellow frequency threshold 206, an amber frequency threshold 208, a red frequency threshold 210, and an alert frequency threshold 212” in ¶ 0099, “The buffer size may determine a number of consecutive emotion scores to compare to a threshold value for alert processing (e.g., performed by alert processor module 172) and/or driving state lights (e.g., in an emotion level meter) on an agent and/or supervisor desktop” in ¶ 0100, and “At step 1004, the assigned customer emotion scores are compared to a specified threshold value” in ¶ 0156.);
control, based on the determination the bias value is less than the threshold, a first action of a third object associated with one of the first object or the second object (See “The expression property value in yellow frequency threshold 206 designates a percentage at or above which a yellow emotion light will be displayed at an agent station. The expression property value in amber frequency threshold 208 designates a percentage at or above which an amber emotion light will be displayed at an agent station. The expression property value in red frequency threshold 210 designates a percentage at or above which a red emotion light will be displayed at an agent station” in ¶ 0101, “FIG. 2B is a data structure 230 for storing expression property values of an emotion base expression” in ¶ 0103, and Fig. 2B showing the multiple thresholds which the value may be below or above. The colored 
control, based on the determination the bias value is greater than the threshold, a second action of the third object (See “The expression property value in yellow frequency threshold 206 designates a percentage at or above which a yellow emotion light will be displayed at an agent station. The expression property value in amber frequency threshold 208 designates a percentage at or above which an amber emotion light will be displayed at an agent station. The expression property value in red frequency threshold 210 designates a percentage at or above which a red emotion light will be displayed at an agent station” in ¶ 0101, “FIG. 2B is a data structure 230 for storing expression property values of an emotion base expression” in ¶ 0103, and Fig. 2B showing the multiple thresholds which the value may be below or above. The colored emotion lights are a second action of a third object (agent station).).
Ripa does not expressly teach the action is a first movement and a second movement of the third object.
However, Jerauld teaches a first movement and a second movement of the third object (See “FIG. 13 illustrates how different types of feedback may be presented based on the type of the feedback to be presented and selections made by a wearer of the device. At 1313, 1314 and 1316, a determination is made as to whether positive feedback, negative feedback or specific feedback on the particular emotion detected is to be presented to the wearer. The right side of the figure illustrates different types of feedback and is a non-exhaustive list of those types of feedback which can be presented to a wearer of a device 2. These include providing audible feedback 1318, tinting the screen through which the wearer views real objects and subjects at 1320, vibrating the device [movement], highlighting a portion of the screen with feedback 1320, or rendering an object or text on the screen at 1322. For each different type of feedback, positive 1313, negative 1314, or specific 1316, a filter 1350 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ripa and Jerauld to provide a vibration (movement) in lieu of the lights described in Ripa. The motivation, as shown in Jerauld, is to utilize a feedback type the user prefers, or to utilize a type of feedback based on the associated message (e.g., negative, positive, etc.). 
Regarding Claim 2, Ripa further teaches the received information is associated with the first object and stored in a database (See “Emotion analysis engine module 156 may be used to generate emotion analysis data, including emotion scores for agents and customers, in real-time. The emotion scores may be directly correlated to emotion levels of the agents and customers (e.g., for the emotion of anger, a high emotion score may be generated when emotion analysis engine module 156 determines that an agent or customer is very angry). In some embodiments, all generated emotion scores for agents as well as customers may be stored in a memory, and may be used to generate summaries or reports” in ¶ 0056.).
Regarding Claim 3, Ripa further teaches control transmission of the information related to the positive interactions between the first object and the second object in real time
Regarding Claim 4, Ripa further teaches receive information related to an interaction of the third object; and control transmission of information related to the third object to a fourth object, the first object views the fourth object in real time, and the fourth object presents the information related to the interaction of the third object (See “Supervisor station [third object] 118 may include a keyboard for typing messages or instructions [interaction of the third object] to be sent to one or more agent stations [fourth object]” in ¶ 0045.).
Regarding Claim 7, Ripa further teaches 
the information related to the positive interactions is associated with the first object and stored in a database (See “All customer emotion scores, agent emotion scores, frequencies at which a customer emotion score meets/exceeds the emotion score threshold, and frequencies at which an agent emotion score meets/exceeds the emotion score threshold calculated during a conversation between an agent and customer may be stored in a memory, for example on one or more of servers 112. Such stored data for a particular agent or a particular group of agents may be compiled into a call summary or report, which may include statistical analysis of the calculated values, and be used for training or evaluation purposes” in ¶ 0117.), 
the processor is further configured to: generate an evaluation chart based on the information related to the positive interactions stored in the database based on an evaluation request for the first object that is received from an information processing device (See “FIG. 7 shows a real-time report 700 with emotion and word/phrase information for the current calls of several call center agents. Real-time report 700 may be displayed on a display screen of a supervisor station 118 or compliancy management” in ¶ 0142, “FIG. 8 is a schematic summary 800 of a recorded agent-customer conversation with event tags. Event tags appear as different colored geometric symbols which differentiate event type evaluation request] underlying data to generate reports covering different statistics, data sources, campaigns, time periods or ranges, and so forth” in ¶ 0154, and “The stored emotion events may be retrieved and used to generate call summaries or reports, as discussed further with respect to FIGS. 8 and 9” in ¶ 0117.), and 
control transmission of the evaluation chart to the information processing device (See “Report 900 may be rendered in printed form or on a computer screen, such as a supervisor display screen” in ¶ 0154.). 

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ripa in view of Jerauld, and further in view of U.S. 2014/0012091 (“Reynolds”).

Regarding Claim 5, Ripa further teaches wherein the information related to the positive interactions is associated with the first object and stored in a database (See “All customer emotion scores, agent emotion scores, frequencies at which a customer emotion score meets/exceeds the emotion score threshold, and frequencies at which an agent emotion score meets/exceeds the emotion score threshold calculated during a conversation between an agent and customer may be stored in a memory, for example on one or more of servers 112. Such stored data for a particular agent or a particular group of agents may be compiled into a call summary or report, which may include statistical analysis of the calculated values, and be used for training or evaluation purposes” in ¶ 0117.), the processor is further configured to generate the plurality of emotion values of the first object based on the information stored in the database (See “FIG. 10A is a flow chart of a process 1000 for displaying 
Ripa does not expressly teach at a timing of fee revision for insurance to which the first object is subscribed or in response to a request from an insurance management server that manages an insurance fee, and control transmission of the emotion value to the insurance management server.
However, Reynolds teaches at a timing of fee revision for insurance to which the first object is subscribed or in response to a request from an insurance management server that manages an insurance fee (See “As discussed above, communication network 304 communicatively couples optional wellness risk management premium determination computer 306 to health evaluation computer 108 in some embodiments. Computer 306 includes a processor 308 and a memory 310 communicatively coupled to processor 308. Processor 308 executes instructions 312 stored in memory 310 to determine a person's wellness risk management premium at least partially from vitality information, such as control transmission of the emotion value to the insurance management server (“Vitality evaluation computer 108 transfers wellness scores 133 identified by request 314 after receiving payment acknowledgement 320” in ¶ 0043.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ripa, Jerauld, and Reynolds to utilize the emotional score determined in Ripa in the invention of Reynolds which utilizes a wellness score. The motivation, as shown in ¶¶ 0003-0005 of Reynolds, is to evaluate the wellness/vitality of a person in order to determine an insurance premium. Utilization of consumer wellness in the insurance industry is well known, as shown in Reynolds ¶ 0002.  
Regarding Claim 6, Ripa teaches wherein the information related to the positive interactions is associated with the first object and stored in a database (See “All customer emotion scores, agent emotion scores, frequencies at which a customer emotion score meets/exceeds the emotion score threshold, and frequencies at which an agent emotion score meets/exceeds the emotion score threshold calculated during a conversation between an agent and customer may be stored in a memory, the processor is further configured to: generate the plurality of emotion values of the first object related to negative interactionPage 4 of 10Application No. 15/566,003s Preliminary Amendmentstored in the database (See “FIG. 10A is a flow chart of a process 1000 for displaying visual representations based on customer emotion levels. Process 1000 may begin with step 1002, at which customer emotion scores are assigned at specified time intervals during which the customer is speaking” in ¶ 0156 and “When the word/phrase event profile corresponding to table 400 is being evaluated, a word/phrase event may be generated in response to the detection of the word "hate" spoken during a conversation between an agent and a customer. In some embodiments, the expression property value in event type field 404 may designate the event type to be an occurrence (e.g., positive event, or PEV) or non-occurrence (e.g., negative event, or NEV). An occurrence means an event and/or alert will be generated based on the detected presence of words/phrases, while a non-occurrence means an event and/or alert will be generated based on the detected absence of words/phrases. In some embodiments, all generated word/phrase events may be stored in a memory. In some embodiments, each word/phrase event may be stored with a timestamp of when the word/phrase event was generated. The stored word/phrase events, timestamps, and other related information (e.g., calculated confidence level, score) may be retrieved and used to generate call summaries or reports” in ¶ 0120 and Fig. 4 showing the “hate” scoring example. Use of the word “hate” is implied to be associated with negative interactions.).
Ripa does not expressly teach at a timing of fee revision for insurance to which the first object is subscribed or in response to a request from an insurance management server that manages an insurance fee, control transmission of the emotion value to the insurance management server.
However, Reynolds teaches at a timing of fee revision for insurance to which the first object is subscribed or in response to a request from an insurance management server that manages an insurance fee (See “As discussed above, communication network 304 communicatively couples optional wellness risk management premium determination computer 306 to health evaluation computer 108 in some embodiments. Computer 306 includes a processor 308 and a memory 310 communicatively coupled to processor 308. Processor 308 executes instructions 312 stored in memory 310 to determine a person's wellness risk management premium at least partially from vitality information, such as wellness score 133 information, received from computer 108. For example, in some embodiments, instructions 312, when executed by processor 308, set at least a portion of the wellness risk management premium to be inversely proportional to wellness score 133 received from computer 108. As another example, in some other embodiments, instructions 312, when executed by processor 308, determine, in part, a health insurance premium discount based on wellness score 133 received from computer 108. Computer 306 optionally sends to vitality evaluation computer 108 requests 314 for vitality information, such as wellness score 133 and/or functional Zone assessment 131 information” in ¶ 0036 and “As another example, in some embodiments, system 100 is adapted such that an insurance company which wishes to purchase a number of wellness scores may output a request 314 for wellness scores and associated payment information 318 to vitality evaluation computer 108. … Vitality evaluation computer 108 transfers wellness scores 133 identified by request 314 after receiving payment acknowledgement 320” in ¶ 0043.), control transmission of the emotion value to the insurance management server (“Vitality evaluation computer 108 transfers wellness scores 133 identified by request 314 after receiving payment acknowledgement 320” in ¶ 0043.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ripa, Jerauld, and Reynolds to utilize the emotional score determined in Ripa in the invention of Reynolds which utilizes a wellness score. The motivation, as shown in ¶¶ 0003-0005 of Reynolds, is to evaluate the wellness/vitality of a person in order to determine an insurance premium. 
Regarding Claim 8, Ripa further teaches the evaluation chart is a graph (See “FIG. 8 is a schematic summary 800 of a recorded agent-customer conversation with event tags. Event tags appear as different colored geometric symbols which differentiate event type and allow a system user, such as a supervisor, to quickly step through the audio at specific event occurrences. In FIG. 8, audio bar 802 represents the duration of a conversation between an agent and a customer. Time bar 804 marks the elapsed time during the conversation” in ¶ 0146 and Fig. 8 showing the bar graph.).

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0249891 (“Olguin Olguin”) in view of Ripa and Jerauld.

Regarding Claims 9 and 12, Olguin Olguin teaches a communication system, comprising: 
a first communication device, comprising: a camera configured to image an expression of a second object facing a first object on which the first communication device is mounted (See “providing a plurality of wearable electronic badges to be worn by a plurality of persons, each wearable electronic badge in the plurality of wearable electronic badges comprising: (a) a unique identification code, (b) a processor, a memory unit, a battery, and (c) a plurality of sensors to capture sensor data, the plurality of sensors effectively including: an infrared sensor, a wireless communication module, a camera, an accelerometer, a compass, a plurality of microphones” in claim 1, “method of claim 1, wherein for a given badge, the sensor data includes data about the person wearing the given badge” in claim 2, “method of claim 2, wherein the sensor data further includes information regarding interactions with the another person “ in claim 3, “method of claim 3, wherein the another person is not wearing one of the plurality of wearable electronic badges “ in claim 4, and 
a microphone configured to collect a sound of the second object (See “The badge 205 can be equipped with a plurality of digital MEMs microphones 340. The microphones 340 can be oriented in any direction in order to capture speech and speech patterns not only from the person wearing the badge 205, but also from other individuals in proximity to the person. In an example embodiment, the microphones 340 are capable of capturing speech and speech patterns of individuals not wearing a badge interacting with the person wearing the badge 205” in ¶ 0042.); and
a processor configured to: control transmission of first identification information of the first object and reception of second identification information of the second object (See “The badge 205 can also be equipped with a near field communication (NFC) reader/writer/emulator 337 and/or a radio-frequency identification (RFID) reader/writer 350. The NFC module 337 and the RFID module 350 each (separately) allows the badge 205 to identify the person wearing the badge 205 by pairing with an existing identification card that utilizes either NFC or RFID for identification” in ¶ 0050, “Additionally, the NFC module 337 and the RFID moldule 350 can read other badges or identification cards within proximity to the badge 205. This allows the badge 205 to identify and store indications of people with whom the person wearing the badge 205 is interacting with” in ¶ 0051.); 
associate at least one of an image captured by the camera or the sound collected by the microphone with the first identification information of the first object and the second identification information of the second object (See “At step 115, the sensor data from the badge is transferred to a base station. The transfer of sensor data to the base station can be 
control transmission of the at least one of the image or the sound along with the first identification information and the second identification information to a server, wherein the at least one of the image or the sound is transmitted for generation of a plurality of emotion values of the second object based on the second identification information (See “a plurality of sensors to capture sensor data.  In an example embodiment, the plurality of sensors include: an infrared sensor, a wireless communication module, a camera, an accelerometer, a compass, a plurality of microphones” in ¶ 0020 wherein sensor data includes camera captures (i.e., images) and microphone captures (i.e., sound), “At step 120, each base station transmits respective collected sensor data to a server. At step 125 the server can aggregate the data from a plurality of base stations and additionally store the aggregated data in a database. The server can process the aggregated sensor data to yield a set of raw human behavior data. In other embodiments each badge transmits sensor data directly to the server, for example electronically or wirelessly, through a wireless data 
Olguin Olguin does not expressly teach generation of a bias value based on an average value of the plurality of emotion values; and a second communication device configured to: receive a first instruction to control a first movement of a third object in case the bias value is less than a threshold, wherein the third object is associated with one of the first object or the second object; and receive a second instruction to control a second movement of the third object in case the bias value is greater than the threshold.
However, Ripa teaches generation of a bias value based on an average value of the plurality of emotion values (See “In some embodiments, the agent side and customer side of all calls may be scored, and a running event average may be maintained for the agent side and customer side of all calls. The event averages may be used to evaluate agent performance” in ¶ 0085. See also “Report 900 and a second communication device configured to: receive a first instruction to control a first action of a third object in case the bias value is less than a threshold, wherein the third object is associated with one of the first object or the second object; and receive a second instruction to control a second action of the third object in case the bias value is greater than the threshold (See “The expression property value in yellow frequency threshold 206 designates a percentage at or above which a yellow emotion light will be displayed at an agent station. The expression property value in amber frequency threshold 208 designates a percentage at or above which an amber emotion light will be displayed at an agent station. The expression property value in red frequency threshold 210 designates a percentage at or above which a red emotion light will be displayed at an agent station” in ¶ 0101, “FIG. 2B is a data structure 230 for storing expression property values of an emotion base expression” in ¶ 0103, and Fig. 2B showing the multiple thresholds which the value may be below or above. The colored emotion lights are an action of a second communication device/third object (agent station). See also “a red/yellow/amber/red light or alert may be displayed at an agent and/or supervisor desktop” in ¶ 0101.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Olguin Olguin, Jerauld, and Ripa to utilize the emotional score determined in Ripa in the invention of Reynolds which utilizes a wellness score. The motivation to monitor agent behavior, as shown in ¶ 0003 of Ripa, is to help a corporation’s image: “Since a call center is often a large operation, often manned by a large management chain and sometimes operated by a subcontractor, monitoring and modifying the agents' behavior is a complex and sensitive task. However, operating a call center that treats customers respectfully and meets their needs is important because the call center is often 
Further, Jerauld teaches a first movement and a second movement of the third object (See “FIG. 13 illustrates how different types of feedback may be presented based on the type of the feedback to be presented and selections made by a wearer of the device. At 1313, 1314 and 1316, a determination is made as to whether positive feedback, negative feedback or specific feedback on the particular emotion detected is to be presented to the wearer. The right side of the figure illustrates different types of feedback and is a non-exhaustive list of those types of feedback which can be presented to a wearer of a device 2. These include providing audible feedback 1318, tinting the screen through which the wearer views real objects and subjects at 1320, vibrating the device [movement], highlighting a portion of the screen with feedback 1320, or rendering an object or text on the screen at 1322. For each different type of feedback, positive 1313, negative 1314, or specific 1316, a filter 1350 will be consulted to determine which types of feedback a wearer may have previously selected to view or which a wearer prefers based on a specific selection or historical information from the wearer. Once the wearer's specific preferences are accounted for by filter 1350, any of the different types of feedback 1318, 1320, 1322, 1324 or 1326 can be utilized to present specific positive and negative feedback to a wearer” in ¶ 0141.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Olguin Olguin, Ripa, and Jerauld to provide a vibration (movement) in lieu of the lights described in Ripa. The motivation, as shown in Jerauld, is to utilize a feedback type the user prefers, or to utilize a type of feedback based on the associated message (e.g., negative, positive, etc.). 
Regarding Claims 10 and 13, Olguin Olguin teaches a communication system, comprising: 
a first communication device, comprising: a camera configured to image an expression of a first object on which the first communication device is mounted, and an expression of a second object facing the first object (See “providing a plurality of wearable electronic 
a microphone configured to collect a sound of the first object and a sound of the second object (See “The badge 205 can be equipped with a plurality of digital MEMs microphones 340. The microphones 340 can be oriented in any direction in order to capture speech and speech patterns not only from the person wearing the badge 205, but also from other individuals in proximity to the person. In an example embodiment, the microphones 340 are capable of capturing speech and speech patterns of individuals not wearing a badge interacting with the person wearing the badge 205” in ¶ 0042.); and 
a processor configured to: associate an image and the sound of the first object and an image and the sound of a second object with identification information of the first object (See “At step 115, the sensor data from the badge is transferred to a base station. The transfer of sensor data to the base station can be done through any means known to one skilled in the art, including mechanically, electrically, and wirelessly” in ¶ 0031, “At step 120, 
control transmission of the image and the sound of the first object and the image and the sound of the second object along with the identification information to a server, wherein the image and the sound of the first object is transmitted for generation of a plurality of emotion values of the first object based on the identification information (See “a plurality of sensors to capture sensor data.  In an example embodiment, the plurality of sensors include: an infrared sensor, a wireless communication module, a camera, an accelerometer, a compass, a plurality of microphones” in ¶ 0020 wherein sensor data includes camera captures (i.e., images) and microphone captures (i.e., sound), “At step 120, each base station transmits respective collected sensor data to a server. At step 125 the server can aggregate the data from a plurality of base stations and additionally store the aggregated data in a database. The server can process the aggregated sensor data to yield a set of raw human behavior data. In other embodiments each badge transmits sensor data directly to the server, for example electronically or wirelessly, through a wireless data communication. Other data transfer methods and techniques are suitable so that the sensor receives, aggregates, and stores sensor data from the badges at step 125” in ¶ 0032, “At step 130, the 
Olguin Olguin does not expressly teach generation of a bias value based on an average value of the plurality of emotion values; and a second communication device configured to: receive a first instruction to control a first movement of a third object associated with one of the first object or the second object in case the bias value is less than a threshold; and receive a second instruction to control a second movement of the third object in case the bias value is greater than the threshold.
However, Ripa teaches generation of a bias value based on an average value of the plurality of emotion values (See “In some embodiments, the agent side and customer side of all calls may be scored, and a running event average may be maintained for the agent side and customer side of all calls. The event averages may be used to evaluate agent performance” in ¶ 0085. See also “Report 900 includes several columns for displaying agent IDs 902, last names 904, and first names 906. Report 900 also includes several columns for displaying an agent's emotion score averages, including a column for an overall average 908, a column for an average over the last 10 days 910, and a column for an average and a second communication device configured to: receive a first instruction to control a first action of a third object associated with one of the first object or the second object in case the bias value is less than a threshold; and receive a second instruction to control a second action of the third object in case the bias value is greater than the threshold (See “The expression property value in yellow frequency threshold 206 designates a percentage at or above which a yellow emotion light will be displayed at an agent station. The expression property value in amber frequency threshold 208 designates a percentage at or above which an amber emotion light will be displayed at an agent station. The expression property value in red frequency threshold 210 designates a percentage at or above which a red emotion light will be displayed at an agent station” in ¶ 0101, “FIG. 2B is a data structure 230 for storing expression property values of an emotion base expression” in ¶ 0103, and Fig. 2B showing the multiple thresholds which the value may be below or above. The colored emotion lights are an action of a second communication device/third object (agent station). See also “a red/yellow/amber/red light or alert may be displayed at an agent and/or supervisor desktop” in ¶ 0101.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Olguin Olguin, Jerauld, and Ripa to utilize the emotional score determined in Ripa in the invention of Reynolds which utilizes a wellness score. The motivation to monitor agent behavior, as shown in ¶ 0003 of Ripa, is to help a corporation’s image: “Since a call center is often a large operation, often manned by a large management chain and sometimes operated by a subcontractor, monitoring and modifying the agents' behavior is a complex and sensitive task. However, operating a call center that treats customers respectfully and meets their needs is important because the call center is often perceived as a reflection of the capabilities of a corporation.”  
Further, Jerauld teaches a first movement and a second movement of the third object (See “FIG. 13 illustrates how different types of feedback may be presented based on the type of the feedback movement], highlighting a portion of the screen with feedback 1320, or rendering an object or text on the screen at 1322. For each different type of feedback, positive 1313, negative 1314, or specific 1316, a filter 1350 will be consulted to determine which types of feedback a wearer may have previously selected to view or which a wearer prefers based on a specific selection or historical information from the wearer. Once the wearer's specific preferences are accounted for by filter 1350, any of the different types of feedback 1318, 1320, 1322, 1324 or 1326 can be utilized to present specific positive and negative feedback to a wearer” in ¶ 0141.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Ripa and Jerauld to provide a vibration (movement) in lieu of the lights described in Ripa. The motivation, as shown in Jerauld, is to utilize a feedback type the user prefers, or to utilize a type of feedback based on the associated message (e.g., negative, positive, etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.